991 So. 2d 1006 (2008)
Terrance GOODMAN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-3060.
District Court of Appeal of Florida, First District.
October 7, 2008.
Glenn M. Swiatek, Shalimar, for Petitioner.
Bill McCollum, Attorney General, and C. Bowen Robinson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Terrance Goodman is hereby afforded belated appeal of the lower tribunal's order denying motion to correct sentence in Okaloosa County Circuit Court case number 97-CF-388. The outstanding show cause order regarding jurisdiction in case number 1D08-3242 is hereby discharged and that appeal shall proceed for a disposition on the merits.
PETITION GRANTED.
WOLF, KAHN, and LEWIS, JJ., concur.